Citation Nr: 0710125	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  03-35 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1979 to July 1983, and had subsequent service with the 
National Guard from May 1991 to December 1995.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from May 2003, July 2003, September 2003, and September 2004 
rating decisions by the Waco RO.  The veteran requested a 
Travel Board hearing.  In June 2004, he withdrew this request 
and opted for a decision review officer (DRO) hearing, which 
was held in October 2004.  A transcript of this hearing is of 
record.  

The veteran also sought service connection for hypertension.  
A July 2005 rating decision granted this benefit.  The appeal 
seeking service connection for a heart disorder is for 
cardiovascular disability other than hypertension.

The veteran had also appealed a denial of a rating in excess 
of 10 percent for left ankle sprain.  An April 2006 rating 
decision subsequently granted the maximum schedular rating 
for such disability; and that matter is no longer on appeal.


FINDINGS OF FACT

1.  A chronic heart disorder was not manifested in service or 
in the first postservice year; the preponderance of the 
evidence is against a finding that the veteran currently has 
a disorder.

2.  A left shoulder disorder was not manifested in service; 
left shoulder arthritis was not manifested in the first 
postservice year; and a current left shoulder disorder is not 
shown to be related to the veteran's service.

3.  A right shoulder disorder was not manifested in service; 
right shoulder arthritis was not manifested in the first 
postservice year; and a current right shoulder disorder is 
not shown to be related to service.

4.  The veteran's tinnitus is perceived bilaterally.

5. The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether it 
is perceived in one ear or both; factors warranting referral 
for extraschedular consideration are not shown.


CONCLUSIONS OF LAW

1.  Service connection for a heart disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).

2.  Service connection for a left shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

3.  Service connection for a right shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

4.  The veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.87, Diagnostic Code 
(Code) 6260 (2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.87, Code 
6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

October 2002, February 2003, August 2003, April 2005, April 
2006, May 2006, September 2006, and January 2007 letters 
informed the veteran of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, the 
evidence he should submit if he did not desire VA to obtain 
such evidence on his behalf, and to submit relevant evidence 
in his possession.  The January 2007 letter advised him of 
the criteria for rating disabilities and establishing 
effective dates of awards (see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)).  July 2003, February 2004, and 
August 2005 statements of the case (SOCs) and September 2004, 
February 2005, and August 2006 supplemental SOCs (SSOCs) 
outlined the regulation implementing the VCAA, and also 
notified the veteran of what the evidence showed, of the 
governing legal criteria, and the basis for the denial of the 
claims.  While complete notice was not provided prior to the 
initial adjudication of the claims, the veteran has received 
all critical notice, and has had ample opportunity to respond 
and/or supplement the record after notice was given.  An 
October 2006 SSOC readjudicated the matters after all 
critical notice was given.  The veteran is not prejudiced by 
any technical notice timing or content defect that may have 
occurred earlier along the way, nor is it otherwise alleged.

Regarding the duty to assist, the RO obtained all relevant, 
available medical records identified by the veteran.   A VA 
examination was provided for the veteran's claimed heart 
disorder and left shoulder disorder.  As there is no evidence 
of a right shoulder disorder in service or evidence 
suggesting a link between such disability and service, an 
examination for a medical nexus opinion is not necessary. 
 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 
512 (2004).   VA's duty to assist is met.  Accordingly, the 
Board will address the merits of these claims.

II. Service Connection

Factual Background

The veteran's service medical records are silent for 
complaints, findings, or diagnosis of a shoulder or heart 
disorder.  His active service separation examination report 
and his enlistment examination for the National Guard do not 
note any complaints, findings, or diagnosis of any shoulder 
or heart disorder.  

July 1995, private records reflect that the veteran reported 
a two month history of feeling exhausted (a period of 
weakness) after playing golf.  He complained of right-sided 
pain and feeling like his throat was closing up.  The 
physician indicated that the veteran had signs and symptoms 
of early cardiac ischemia vs. cardiomyopathy.  
Echocardiography revealed no pericardial effusion and normal 
left ventricular diameter and contraction, mitral valve 
opening, and aortic valve opening.  Chest x-rays revealed a 
normal cardiomediastinal silhouette; there was no active 
disease of the chest.  An August 1995 notation indicates that 
the veteran was doing okay and that there would be no further 
workup.  A statement from his physician that same month 
stated that the veteran was being followed for myocarditis 
and that he was not to participate in exercise testing until 
further notice.  

A May 1999 private treatment record shows that the veteran 
complained of right shoulder pain.  Reference was made to a 
fractured right collar bone.  Right shoulder x-rays revealed 
that the right glenohumeral joint was unremarkable and that 
the AC joint had mild to moderate chronic degenerative 
changes.  

On October 2002 VA orthopedic examination, the veteran 
reported that he sustained a 1982 injury of the left shoulder 
in a parachute jump and has had some shoulder pain and 
relative weakness of the left arm ever since.  He also 
complained of arm numbness that awoke him at night.  The 
impression was traumatic left shoulder arthritis.

On October 2002 VA heart examination, the veteran reported 
that he passed out in early 1994 while doing a PT run and did 
not seen a physician immediately.  He reported that the next 
day he went to his private physician who ran tests and told 
him that he had a "swollen heart".  He reportedly was 
placed on quarters for a couple of months, then returned to 
light duty.  The physician ordered an echocardiogram, which 
was normal.  The stress echocardiogram was terminated after 
seven minutes due to ankle pain, but the findings showed 
normal ventricular function and there was no inducible 
ischemia.  Based on all of the available findings, the 
physician found that there was insufficient evidence to 
establish a diagnosis of a heart disorder.  

At a December 2004 DRO hearing, the veteran testified that he 
has the same problem with both shoulders, and attributed the 
problems to 123 parachute jumps he made in service.  He 
denied having any shoulder injuries outside of service.  He 
also testified about seeking treatment for his heart during 
his second period of service and that he was told that he had 
a viral infection.  

On December 2004 VA heart examination, the physician reviewed 
prior reports that detailed the veteran's medical history (he 
indicated that the claims file had not arrived but there were 
a number of records in the system and that he would review 
the file when it arrived).  He believed that the veteran's 
private physician did not make a firm diagnosis of 
cardiomyopathy after the veteran's syncopal attack.  The 
physician indicated that, as far as he could tell, the 
veteran has never had a specific definite cardiac diagnosis, 
although the private physician's diagnosis incriminated the 
heart to some degree.  Chest x-rays revealed that the 
veteran's heart was probably near the upper limits of normal 
for width, pulmonary vessels were not engorged, and there was 
no effusion.  There was no significant interval change since 
the previous October 2002 study.  The impression did not 
include a heart disorder.  The physician attributed that 
veteran's shortness of breath on exertion to deconditioning 
and obesity.  

In January 2005, the veteran underwent a stress treadmill 
test.  It revealed negative max Bruce at a good functional 
class one level.  A February 2005 VA treatment record notes 
that the veteran complained of a lack of energy and reported 
a history of myocarditis.  On examination, the heart was 
normal.  In February 2006, the veteran complained of 
bilateral shoulder pain. On examination, the veteran's heart 
was normal.  The assessments included dyslipidemia and 
shoulder pain.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection for certain chronic 
diseases (to include, as petinent here, cardiovascular 
disease, including  myocarditis, and arthritis) may be 
established on a presumptive basis if such are shown to have 
been manifested to a compensable degree within a specified 
postservice period of time (one year for cardiovascular 
disease and arthritis).  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the question of service connection there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West; 13 
Vet. App. 247, 248 (1999).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Regarding a heart disorder, the threshold matter that must be 
addressed is whether the veteran has such disability.  The 
veteran claims that a notation that he was being followed for 
myocarditis while in the National Guard establishes he has 
such disorder.  Significantly, that notation does not 
indicate the clinical basis for the diagnosis.  Even more 
significant is that no medical records since then show 
treatment for, or a diagnosis of, a cardiovascular disability 
other than hypertension (which is already service connected).   
The veteran has since had repeated VA examinations (with 
various diagnostic studies) that show no evidence of a 
current heart disorder.  As noted by a VA physician, the 
diagnosis of myocarditis was not confirmed or definite.  The 
veteran also emphasized December 2004 x-ray findings that 
show the width of his heart was near the upper limits of 
normal as evidence of his heart disorder.  However, the x-ray 
findings show that the heart size was still within normal 
limits and, more significantly, a heart disorder was not 
diagnosed.  In light of the foregoing, the record does not 
show that the veteran has a heart disorder.  Hence, there is 
no valid claim of service connection for such disability.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
analysis does not need to proceed any further; the claim 
seeking service connection for a heart disability must be 
denied.

Regarding bilateral shoulder disorders, the veteran contends 
that he sustained such disabilities from his numerous 
parachute jumps in service.  Notably, his service medical 
records do not include any shoulder complaints, findings, or 
diagnosis.  The first evidence of degenerative changes was in 
May 1999 for the right shoulder and in October 2002 for the 
left shoulder.  Since there is no evidence that these 
degenerative changes were manifested in the first postservice 
year, service connection for right and left shoulder 
disabilities on the basis that they became manifest in 
service, and persisted, or on a presumptive basis (for 
shoulder arthritis as a chronic disease under 38 U.S.C.A. 
§ 1112), is not warranted.  Furthermore, it is significant 
that there was a lengthy time interval between service and 
the earliest postservice manifestation of complaints or 
abnormal findings as to either shoulder.  This, of itself, is 
a factor against a determination that a shoulder disability 
might be service related.  

The Board also notes that there is no competent (medical) 
evidence that links disability of either shoulder to the 
veteran's service.  Because he is a layperson, his own 
assertions that his shoulder disabilities are related to 
service are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The preponderance of 
the evidence is against these claims, and they must be 
denied.

III. Increased Rating for Tinnitus

On October 2002 VA audiological evaluation, it was noted that 
the veteran had bilateral tinnitus.  A September 2004 rating 
decision granted service connection for tinnitus, rated 10 
percent.

In May 2005 the veteran sought an increased rating for his 
tinnitus.  In correspondence received in September 2005, he 
argued that it warranted a 20 percent rating (presumably, a 
10 percent rating for each ear).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  The code that 
addresses tinnitus (Code 6260) was amended effective June 13, 
2003.

Under the rating criteria in effect prior to June 13, 2003 
(former rating criteria), Code 6260 provided that if the 
tinnitus was shown to be recurrent, a maximum 10 percent 
evaluation was warranted.  It was followed by a note stating 
that the rating for tinnitus may be combined with ratings 
under Codes 6100, 6200, 6204, or other codes, except when 
tinnitus supports a rating under one of those codes.  
38 C.F.R. §  4.87, Code 6260 (2002).  

Under the criteria in effect from June 13, 2003 (revised 
rating criteria), recurrent tinnitus warrants a 10 percent 
evaluation.  Note (1) following Code 6260 states that a 
separate evaluation for tinnitus may be combined with an 
evaluation under Code 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2) provides that only a 
single evaluation for recurrent tinnitus will be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Code 6260 (2006).  

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
the Court reversed a Board decision that found that, under 
pre-June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Code 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that could 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  The stay applied in the instant case.

The Federal Circuit reversed the Court's decision in Smith, 
and affirmed VA's long-standing interpretation of Code 6260 
as authorizing only a single 10-percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As a consequence 
of that holding, on July 10, 2006, the Secretary rescinded 
the stay that had been imposed on all claims affected by 
Smith, to include the claim at hand, and directed the Board 
to resume adjudication of the previously stayed claims 
consistent with VA's longstanding interpretation that a 
single 10-percent disability rating is the maximum rating 
available under Code 6260, regardless of whether the tinnitus 
is perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that Code 6260, 
as in effect prior to June 2003 and since then, precludes a 
rating in excess of a single 10-percent for tinnitus.  
Therefore, the veteran's claim for separate 10 percent rating 
for each ear for his service-connected tinnitus must be 
denied.  As the disposition of this claim is based on 
interpretation of the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The veteran has not requested extraschedular consideration of 
this matter under 38 C.F.R. § 3.321(b)(1), and the record 
does not show that tinnitus has required hospitalization, or 
that manifestations of tinnitus are greater than contemplated 
by the schedular criteria or that it results in marked 
interference with employment.  Referral of this matter for 
extraschedular consideration is not indicated.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Service connection for a heart disorder is denied.

Service connection left and right shoulder disorders is 
denied.

A rating in excess of 10 percent for tinnitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


